COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-17-00216-CR


PATRICK JEROME MOORE JR.                                            APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1464926D

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      On November 8, 2017, we abated this appeal. In our abatement order, we

stated that we had reviewed the record and that we were concerned about

whether the appeal required dismissal because appellant Patrick Jerome Moore

Jr. had entered into a plea bargain. We explained that Moore’s plea of guilty to

sexual assault in exchange for the waiver of two counts of indecency with a child

      1
       See Tex. R. App. P. 47.4.
by contact qualified as a plea bargain subject to rule of appellate procedure

25.2(a)(2). See Tex. R. App. P. 25.2(a)(2) (restricting the right to appeal plea-

bargained convictions); Shankle v. State, 119 S.W.3d 808, 813–14 (Tex. Crim.

App. 2003); see also Kennedy v. State, 297 S.W.3d 338, 342 (Tex. Crim. App.

2009). We instructed the trial court to amend its certification of Moore’s right to

appeal and to indicate on the amended certification whether the trial court had

granted him permission to appeal or whether he had no right of appeal. See Tex.

R. App. P. 25.2(a)(2), (d), (f).

      On November 16, 2017, the trial court signed an amended certification

stating that this is a plea bargain case and that Moore has “NO right of appeal.”

An appeal “must be dismissed if a certification that shows the defendant has the

right of appeal has not been made part of the record.” Tex. R. App. P. 25.2(d).

Under rule of appellate procedure 25.2, we must “dismiss a prohibited appeal

without further action, regardless of the basis for the appeal.” Chavez v. State,

183 S.W.3d 675, 680 (Tex. Crim. App. 2006).

      Because the trial court has certified that Moore has no right of appeal, we

dismiss this appeal. See Tex. R. App. P. 25.2(a)(2), (d), 43.2(f); Chavez, 183
S.W.3d at 680; Serrell v. State, No. 02-16-00219-CR, 2016 WL 6648757, at *1

(Tex. App.—Fort Worth Nov. 10, 2016, no pet.) (mem. op., not designated for

publication).




                                        2
                                          /s/ Wade Birdwell
                                          WADE BIRDWELL
                                          JUSTICE


PANEL: KERR, PITTMAN, and BIRDWELL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 28, 2017




                                3